UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1463


THOMAS WANE MARETT,

                  Petitioner – Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent – Appellee.



Appeal from the United States Tax Court.         (Tax Court No. 06-
4048)


Submitted:    September 29, 2009            Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Wane Marett, Appellant Pro Se.    John DiCicco, Richard
Farber, Andrew Weiner, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Clarissa C. Potter, INTERNAL REVENUE SERVICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas Wane Marett appeals from the tax court’s orders

imposing     sanctions,     upholding       the      Commissioner’s     proposed

collection activities with respect to his tax liability for the

2000 tax year, and denying his motion for reconsideration.                     We

have   reviewed    the    record      and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the tax court.

See Marett v. Comm’r, IRS, Tax Ct. No. 06-4048 (U.S.T.C. Jan 22,

2009; entered Feb. 25 & filed Feb. 26, 2009).                  We dispense with

oral   argument   because      the    facts    and    legal    contentions    are

adequately    presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2